People v Mess (2020 NY Slip Op 04671)





People v Mess


2020 NY Slip Op 04671


Decided on August 20, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 20, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, LINDLEY, CURRAN, AND DEJOSEPH, JJ.


400 KA 16-02127

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vCHARLENE M. MESS, DEFENDANT-APPELLANT. 


NORMAN P. EFFMAN, PUBLIC DEFENDER, WARSAW (ADAM W. KOCH OF COUNSEL), FOR DEFENDANT-APPELLANT. 
LAWRENCE FRIEDMAN, SPECIAL PROSECUTOR, BATAVIA (WENDY EVANS LEHMANN OF COUNSEL), FOR RESPONDENT.

	Appeal from a judgment of the Wyoming County Court (Michael M. Mohun, J.), rendered June 23, 2016. The judgment convicted defendant upon her plea of guilty of manslaughter in the first degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting her upon her plea of guilty of manslaughter in the first degree (Penal Law § 125.20 [1]). We reject defendant's contention that her waiver of the right to appeal was invalid. The plea colloquy establishes that defendant knowingly, voluntarily, and intelligently waived the right to appeal (see generally People v Lopez, 6 NY3d 248, 256 [2006]). Inasmuch as defendant's valid waiver of the right to appeal specifically included a waiver of the right to challenge the severity of the sentence and defendant was informed of the maximum sentence County Court could impose in its discretion, the waiver encompasses her challenge to the severity of her sentence (see People v Lococo, 92 NY2d 825, 827 [1998]; People v Lasher, 151 AD3d 1774, 1775 [4th Dept 2017], lv denied 29 NY3d 1129 [2017]).
Entered: August 20, 2020
Mark W. Bennett
Clerk of the Court